Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 1 of 8

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES EDWARD O’KEEFFE III; Case No. 7:20-cv-06146-VB
Plaintiff, AFFIDAVIT OF JERED T. EDE IN
SUPPORT OF MOTION FOR
-against- ADMISSION PRO HAC VICE
FEDERAL BUREAU OF Jury Trial Requested
INVESTIGATION;
Defendant.

 

I, Jered T. Ede, declare under penalty of perjury as follows:

1. I am the attorney for plaintiff in the above-entitled action. I make
this affidavit in support of my concurrently filed Motion for Admission to the
United States District Court for the Southern District of New York Pro Hac Vice
pursuant to SDNY Local Rule 1.6, specifically for the above-captioned case. The
following is based upon my personal knowledge.

2. I am an attorney licensed to practice and in good standing in the bar
of the states of California and Texas, in addition to the District Courts for the
Northern, Eastern, Southern, and Central Districts of California, the District
Courts for the Northern, Eastern, Southern, and Western Districts of Texas, the

Ninth Circuit Court of Appeals, and the United States Supreme Court. Attached

CASE No:
AFFIDAVIT OF JERED T, EDE IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE
1

 
Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 2 of 8

hereto as Exhibits “1” and “2” are copies of Certificates of Standing from the
states of California and Texas, respectively.

3, I have never been convicted of a felony.

4, I have never been censured, suspended, disbarred, or denied
admission or readmission by any court.

5. I have no disciplinary proceedings pending against me.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing and true and correct as to the best of my knowledge.

Executed this 24th day of August, 2020, in Mamaroneck, New York.

 
  
 

 

Jered 'Y. Ede, Esq. (Pro Hac Vice)
ate Bar No. 273440

State Bar No. 24100267

1214 W. Boston Post Road, No. 148
Mamaroneck, NY 10543

jered@jtede.com
(p) 914-758-2938

[NOTARY ACKNOWLEDGEMENT ON FOLLOWING PAGE]

CASE No:
AFFIDAVIT OF JERED T. EDE IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE
2
Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 3 of 8

Acknowledgement Form

State of New York)

Ss.:

County of Westchester)

On the Qu acy of August in the year 2020, before me, the undersigned
notary public, personally appeared Jered T. Ede, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/ their capacity (ies), and that by
his/her/ their signature(s) on the instrument, the individual(s), or the person

upon behalf of which the individual(s) acted, executed the instrument.

Sfous Nh Nora Public
{ t

STACY H GORAN
NOTARY PUBLIC-STATE OF NEW YORK
No. 01606384051
Qualified In Westchester County
My Commission Expires 02-06-2021

 

CASE NO:
AFFIDAVIT OF JERED T. EDE IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE
3

 

 
Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 4 of 8

EXHIBIT “1”

 
Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 5 of 8

 

Supreme Court of California

JORGE E. NAVARRETE

Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

JERED TAYLOR EDE

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that JERED TAYLOR EDE, #273440, was on the 6th day of
December 2010, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
state in good standing.

Witness my hand and the seal of the court
on the 10th day of August 2020.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

By: CQ th)

C. Won ‘S¥nior Deputy Clerk
Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 6 of 8

EXHIBIT “2”
Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 7 of 8

STATE BAR OF TEXAS

 

Office of the Chief Disciplinary Counsel

July 21, 2020

Re: Jered Taylor Ede, State Bar Number 24100267

To Whom It May Concern:

This is to certify that Jered Taylor Ede was licensed to practice law in Texas on May 13, 2016, and is
an active member in good standing with the State Bar of Texas. "Good standing" means that the
attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.

This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.

Sincerely, GDO00OORT saat

 

Seana Willing
Chief Disciplinary Counsel
SW/web

 

P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
Case 7:20-cv-06146-VB Document 9-1 Filed 08/25/20 Page 8 of 8

The Supreme Court of Texas

AUSTIN
CLERK'S OFFICE

I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
records of this office show that

Jered Taylor Ede

was duly admitted and licensed as an attorney and counselor at law by the Supreme

Court of Texas on the 13th day of May, 2016.

| further certify that the records of this office show that, as of this date

Jered Taylor Ede

is presently enrolled with the State Bar of Texas as an active member in good standing.

IN TESTIMONY WHEREOF witness my signature

1 §,0,010181010)
Sous OO,

Mea

and the seal of the Supreme Court of
Texas at the City of Austin, this, the
21th day of July, 2020.

BLAKE HAWTHORNE, Clerk

Clerk, Supreme Court of Texas

q
Nbr
y
. 1 ie
srs (9°?
; SeYeroloelobe

 

No. 9894C.1

This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
